DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/US2018/054679 filed 05 October 2018 and provisional application no. 62/569,247 filed 06 October 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 April 2020 and 04 May 2020 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“an opening” in claims 10 and 12
“at least one vertical dimension in the longitudinal direction of the stand” in claims10 and 12
“at least one horizontal dimension” in claims 10 and 12
“connections” in claims 10 and 12
No new matter should be entered.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both “fulcrum roller” (specification paragraphs [0035] - [0038]) and “rod” (specification paragraph [0035]) and reference character “26” has been used to designate both “fulcrum casting” (specification paragraph [0036], [0037]) and “fulcrum base” (specification paragraph [0036]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“tray 23” mentioned in paragraph [0036]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
reference character “52” in Figures 10 and 11
reference character “B” in Figure 2
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 10 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The parameters of the vertical dimension that is “at least about 8.3 cm” and the horizontal dimension that is “at least about 5.8 cm” is rendered indefinite by the use of the term “about.”
about" in claim 12 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The parameters of the vertical dimension that is “at least about 8.3 cm” and the horizontal dimension that is “at least about 5.8 cm” is rendered indefinite by the use of the term “about.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US 3,030,108).
Regarding claim 1, Baker teaches a diving board stand comprising:
a fulcrum base/elongate brackets (64, 65) (Figs. 1 & 6);
a fulcrum roller/fulcrum roller (56) configured to be supported over the fulcrum base and movable on the fulcrum base (Fig. 6. The fulcrum roller 56 is supported on the elongate brackets 64, 65 via the fulcrum shaft 57);
a rear anchor/anchor (11) for connecting the diving board stand to a rear end of a diving board (Figs. 1-3); and
an alignment beam/parallel bar (14) for connecting the fulcrum base to the rear anchor (Figs. 1 & 2).

    PNG
    media_image1.png
    480
    747
    media_image1.png
    Greyscale


Regarding claim 2, Baker teaches the diving board stand of claim 1 wherein the rear anchor comprises a tray/bracket (25) for receiving an end of the alignment beam (Figs. 3-5. Baker teaches a tray in as much as Applicant has shown a tray in Figure 21 of the Drawings of the instant application).

    PNG
    media_image2.png
    717
    481
    media_image2.png
    Greyscale


Regarding claim 3, Baker teaches the diving board stand of claim 2 wherein the fulcrum base comprises vertically projecting rails/racks (61, 62) for guiding the fulcrum roller (Figs. 6 & 8).

    PNG
    media_image3.png
    362
    193
    media_image3.png
    Greyscale


Regarding claim 4, Baker teaches the diving board stand of claim 1 wherein the fulcrum base comprises vertically projecting rails/racks (61, 62) for guiding the fulcrum roller (Figs. 6 & 8).

Regarding claim 5, Baker teaches the diving board stand of claim 1 further comprising a fulcrum carriage that supports the fulcrum roller on the fulcrum base (Fig. 6. The fulcrum carriage is comprised of the fulcrum shaft 57 and the pinions 66 and 67. The fulcrum shaft 57 and the pinions 66 and 67 support the fulcrum roller 56 on the elongate brackets 64 and 65).

    PNG
    media_image4.png
    233
    489
    media_image4.png
    Greyscale


Regarding claim 6, Baker teaches the diving board stand of claim 4 further comprising a fulcrum carriage that supports the fulcrum roller on the fulcrum base (Fig. 6. The fulcrum carriage is comprised of the fulcrum shaft 57 and the pinions 66 and 67. The fulcrum shaft 57 and the pinions 66 and 67 support the fulcrum roller 56 on the elongate brackets 64 and 65).

Regarding claim 7, Baker teaches the diving board stand of claim 6 wherein the fulcrum carriage comprises guides/pinions (66, 67) which ride on the vertically projecting rails of the fulcrum base for guiding the fulcrum along the fulcrum base (Fig. 8. Merriam-Webster defines guides as “a device for steadying or directing the motion of something” [see https://www.merriam-webster.com/dictionary/guide]. The pinions 66 and 67 of Baker directs the motion of the fulcrum roller 56 over the racks 61 and 62 via the teeth of the pinions and racks).

Regarding claim 8, Baker teaches the diving board stand of claim 4 wherein the vertically projecting rails consist of two tracks (Fig. 6. There are two racks 61 and 62 on either side of the fulcrum roller 56).

Regarding claim 9, Baker teaches the diving board stand of claim 4 wherein the fulcrum base comprises covers for shielding the vertically projecting rails (Fig. 7 shows the elongate bracket 65 covering and shielding the rack 62 from the top and side).

    PNG
    media_image5.png
    507
    328
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (3,030,108).
Regarding claim 10, Baker teaches the diving board stand of claim 1 wherein the rear anchor comprises an opening having at least one vertical dimension in the longitudinal direction of the stand … and at least one horizontal dimension … to provide access to connections/carriage bolts (19) between the anchor and a diving board (See annotated Fig. 3 below).

    PNG
    media_image6.png
    386
    700
    media_image6.png
    Greyscale

.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (3,030,108) in view of Wemlinger (US 5,326,336).
Regarding claim 11, Baker teaches a diving board stand comprising:
a fulcrum base/elongate brackets (64, 65) (Figs. 1 & 6);
a fulcrum roller/fulcrum roller (56) configured to be supported over the fulcrum base and movable on the fulcrum base (Fig. 6. The fulcrum roller 56 is supported on the elongate brackets 64, 65 via the fulcrum shaft 57);
a fulcrum carriage for supporting the fulcrum roller on the fulcrum base (Fig. 6. The fulcrum carriage is comprised of the fulcrum shaft 57 and the pinions 66 and 67. The fulcrum shaft 57 and the pinions 66 and 67 support the fulcrum roller 56 on the elongate brackets 64 and 65);
a rear anchor/anchor (11) for connecting the diving board stand to a rear end of a diving board (Figs. 1-3); and
an alignment beam/parallel bar (14) for connecting the fulcrum base to the rear anchor (Figs. 1 & 2);
wherein: …
the fulcrum base comprises vertically projecting rails/racks (61, 62) (Figs. 6 & 8); and
the fulcrum carriage comprises guides/pinions (66, 67) for riding on the vertically projecting rails of the fulcrum base for guiding the fulcrum along the fulcrum base (Fig. 8. Merriam-Webster defines guides as “a device for steadying or directing the motion of something” [see https://www.merriam-webster.com/dictionary/guide]. The pinions 66 and 67 of Baker directs the motion of the fulcrum roller 56 over the racks 61 and 62 via the teeth of the pinions and racks).
Baker does not teach wherein the rear anchor comprises hinges for hingedly securing a diving board to the rear anchor.
However, in a similar field of endeavor, Wemlinger teaches a diving board with a fulcrum roller and an anchor at one end of the board wherein the rear anchor/cross member (28) comprises hinges/hinges (33) for hingedly securing a diving board to the rear anchor (Fig. 1. Col. 3, lines 21-22: “The supported end 32 is hingedly attached by a hinge 33 to the cross member 28”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diving board stand of Baker by including the hinges of Wemlinger with the predicted result of providing a mechanism for lifting the diving board 

Regarding claim 12, Baker in view of Wemlinger teaches the diving board stand of claim 11 wherein the rear anchor comprises an opening having at least one vertical dimension in the longitudinal direction of the stand … and at least one horizontal dimension … to provide access to connections/carriage bolts (19) between the anchor and a diving board (Baker: See annotated Fig. 3 above with regards to claim 10).

    PNG
    media_image6.png
    386
    700
    media_image6.png
    Greyscale

Baker is silent to the lengths of the vertical dimension and the horizontal dimension and does not explicitly teach that the at least one vertical dimension is at least about 8.3 cm and the at least one horizontal dimension is at least about 5.8 cm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the rear anchor of Baker to have a vertical dimension of at least about 8.3 cm and a horizontal dimension of at least about 5.8 cm, because the diving board stand of Baker would not operate differently with the claimed dimensions and the device would function appropriately having the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rude (US 3,072,401)
Cymbal (US 2,812,180)
Fischer (US 3,856,296)
Pretti (US 3,321,204)
Riniker (US 3,373,990)
Rude (US 3,403,880)
Rude (US 3,372,927)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297.  The examiner can normally be reached on Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.L./Examiner, Art Unit 3784                       

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784